DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument that Brown ‘000 makes use of radial vibration and Brown ‘799 detects impact of the pig striking features of the pipeline, while the claimed system makes use of a series of impulses in the axial direction caused by start and stop motion of the pipeline pig is noted but is not considered persuasive because the apparatus claim only requires the vibration sensor and band pass filter to be “configured to” monitor frequencies in a predetermined range indicating a series of impulses in an axial direction caused by changes in momentum of the pipeline pig. Brown ‘000 discloses that the vibration sensor monitors frequencies in a predetermined range (e.g. col. 3, lines 41-52 and 60-63), therefore the vibration sensor is “configured to” monitor any frequencies in a predetermined range including frequencies that indicate a series of impulses in an axial direction caused by start and stop motion of the pipeline pig as claimed. Brown ‘000 also explicitly discloses that the driving motion of the pig in the pipe (i.e. start and stop motion in an axial direction) creates frequencies that are monitored by the vibration sensor (e.g. col. 3, lines 63-66). For both of these reasons, the vibration sensor and band pass filter of the combination of Brown ‘000 and Brown ‘799 are configured to perform the functional claim limitations of the apparatus claims 1-9.
Applicant’s arguments with respect to claims 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that Hill’s system and method requires the pig striking girth welds, valves and the like while Applicant’s claimed system and method does not care about welds, valves and the like and simply makes use of the pipeline pigs movement between welds and valves is noted but is not considered persuasive because the arguments are not commensurate with the scope of the claims. The claimed invention does not require the series of impulses or the changes in momentum to occur between welds and valves. The claimed invention simply requires the changes in momentum to occur due to frictional forces between the pipeline pig and the pipeline. Welds increase frictional forces between the pipeline pig and the pipeline, thus satisfying the claim limitations. Examiner agrees that the changes in momentum in Hill are dependent on the pig striking welds, however there is nothing in the claimed invention that precludes this type of changes in frictional forces.
Examiner notes that many of the claim objections were not addressed by the claim amendments or arguments, therefore these objections remain.
Claim Objections
Claim 4 is objected to because of the following informalities:  “predetermine” appears to be a misspelling of “predetermined” in line 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “wherein” should be added after the comma in line 1.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “vibration” should be added before “sensor” in line 2 for consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “a” should be added before “signature” in line 4, “of” should be added after “section” in line 4, and “and caused by” should be deleted from line 8 because it is redundant.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “pipeline” should be added after “passive” in line 1 for consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “selection” appears to be a typographical error for “selected” in line 16, and the period should be removed from line 25.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “non-intrusive means” in claims 6, 7, 15 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the differential fluid pressure” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 are rejected for depending from a rejected claim.
Claim 10 recites the limitation “the differential fluid pressure” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-19 are rejected for depending from a rejected claim.
Regarding claim 18, the wording of “the impulse includes a series of impulses” in line 1 is confusing.  It is unclear which impulse is meant by “the impulse” because a series of impulses is 
Claim 20 recites the limitation “the differential fluid pressure” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 5,549,000), hereinafter referred to as Brown ‘000, in view of Brown et al (US 4,590,799), hereinafter referred to as Brown ‘799.
Regarding claim 1, Brown ‘000 discloses a passive pipeline pig signal (e.g. claim 1) comprising: a housing (e.g. housing shown for 14, Fig. 1, col. 3, lines 5-8); non-intrusive means for connecting the housing to an exterior wall of a pipeline (e.g. pipeline 10, Fig. 1, col. 2, lines 59-63), wherein no portion of the passive pipeline pig signal intrudes into an interior of the pipeline (e.g. col. 4, lines 45-48); at least one vibration sensor housed by the housing (e.g. 14, claim 1, col. 3, lines 5-8); and signal processing means (e.g. 18 including 20-26, Fig. 1) configured to receive at least a portion of the data collected by the at least one vibration sensor (e.g. col. 3, lines 10-12); the at least one vibration sensor configured to monitor frequencies in a predetermined range indicating a series of impulses in an axial direction of a selected section of the pipeline (e.g. claim 1, col. 3, lines 41-52 and 60-63, wherein the vibration sensor 
Regarding claim 2, the combination of Brown ‘000 and Brown ‘799 further discloses that the predetermined range includes a set of frequencies in a range of 0.1 Hz to 20 kHz (e.g. Brown ‘799, col. 2, lines 27-31, wherein all of the guideline ranges are 0.1 Hz to 20 kHz).
Regarding claim 3, the combination of Brown ‘000 and Brown ‘799 further discloses that the range varies with the type of pig (e.g. Brown ‘000, col. 3, lines 41-49) and the pipe diameter, wall thickness, fluid properties and other factors (e.g. Brown ‘799, col. 2, lines 8-12) but does not disclose that the predetermined range includes at least one frequency above 20 kHz.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a predetermined range that includes at least one frequency above 20 kHz because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, a predetermined range that includes at least one frequency above 20 kHz would provide the expected benefit of allowing proper monitoring of a pipeline with a characteristic frequency of 20 kHz.  Further, the prior art discloses the range as a result effective variable (as described above) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Finally, Applicant has 
Regarding claim 4, the combination of Brown ‘000 and Brown ‘799 further discloses that the predetermined range includes at least one frequency below 20 kHz (e.g. Brown ‘799, col. 2, lines 27-31, wherein all of the guideline ranges are below 20 kHz).
Regarding claim 5, the combination of Brown ‘000 and Brown ‘799 further discloses the signal processing means including at least one amplifier configured to receive the portion of the data collected by the at least one vibration sensor (e.g. Brown ‘000, 16, col. 3, lines 10-12).
Regarding claim 6, the combination of Brown ‘000 and Brown ‘799 further discloses the non-intrusive means including a base connectable to the exterior wall of the pipeline (e.g. Brown ‘000, Fig. 1, wherein the housing includes a base).
Regarding claim 7, the combination of Brown ‘000 and Brown ‘799 further discloses the base is connectable to the exterior wall of the pipeline by a connection selected from the group consisting of a weldment and a chemical adhesive (e.g. Brown ‘000, col. 2, lines 61-63).
Regarding claim 8, the combination of Brown ‘000 and Brown ‘799 further discloses the at least one vibration sensor including an accelerometer (e.g. Brown ‘000, 14, col. 2, lines 59-63).
Regarding claim 9, the combination of Brown ‘000 and Brown ‘799 further discloses that the signal is used in harsh environments including subsea and explosive environments (e.g. Brown ‘000, col. 4, lines 50-53) but does not disclose a remote controller in signal communication with the at least one sensor.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a remote controller to communicate with the sensor for the expected benefit of allowing a user to monitor and control the signal from a remote and safe location.
Claims 10-20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Brown ‘000 (US 5,549,000) in view of Brown ‘799 (US 4,590,799) and Hill (US 2011/0139538)
Regarding claim 10, Brown ‘000 discloses a method for detecting a pipeline pig within a pipeline (e.g. claim 3, pig 12 within pipeline 10, Fig. 1), the method comprising: sensing, by way of a passive pipeline pig signal (e.g. 14-26, claim 3, Fig. 1), a series of impulses above that of a signature frequency of a selected section of the pipeline, the signature frequency caused by at least fluid flow or the fluid flow and at least one other vibration source interacting with the selected section of the pipeline (e.g. claim 3, the signature frequency being the “characteristic frequency”, col. 3, lines 41-52), the series of impulses being in an axial direction (e.g. col. 3, lines 63-66 wherein the driving motion of the pig is in an axial direction); wherein the passive pipeline pig signal comprises: a housing (e.g. housing shown for 14, Fig. 1, col. 3, lines 5-8); non-intrusive means for connecting the housing to an exterior wall of the pipeline (e.g. pipeline 10, Fig. 1, col. 2, lines 59-63), wherein no portion of the passive pipeline pig signal intrudes into an interior of the pipeline (e.g. col. 4, lines 45-48); at least one vibration sensor housed by the housing (e.g. 14, claim 1, col. 3, lines 5-8); and signal processing means (e.g. 18 including 20-26, Fig. 1) configured to receive at least a portion of the data collected by the at least one vibration sensor (e.g. col. 3, lines 10-12); the at least one vibration sensor configured to monitor frequencies in a predetermined range indicating the series of impulses (e.g. claim 1, col. 3, lines 41-52 and 60-63).  Brown ‘000 further discloses that the signal processing means includes a filter (e.g. col. 4, lines 41-44) and that the frequencies monitored are in a narrow band (e.g. col. 3, lines 60-63) but does not explicitly disclose that the filter is a band pass filter. Brown ‘799 teaches a method for detecting a pipeline pig within a pipeline (e.g. claim 1, pipeline 2), the method comprising: sensing, by way of a passive pipeline pig signal (e.g. claim 1), a series of impulses above that of a signature frequency of a selected section of the pipeline (e.g. claim 1, col. 1, lines 25-36, and col. 2, lines 8-12), the signature frequency caused by at least fluid flow or the fluid flow and at least one other vibration source interacting with the selected section of the pipeline (e.g. col. 2, lines 8-12), the series of impulses being in an axial direction (e.g. col. 1, lines 29-31); wherein the passive pipeline pig signal comprises: a housing (e.g. housing shown for 1, 
Regarding claim 11, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the predetermined range includes a set of frequencies in a range of 0.1 Hz to 20 kHz (e.g. Brown ‘799, col. 2, lines 27-31, wherein all of the guideline ranges are 0.1 Hz to 20 kHz).
Regarding claim 12, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the range varies with the type of pig (e.g. Brown ‘000, col. 3, lines 41-49) and the pipe diameter, wall thickness, fluid properties and other factors (e.g. Brown ‘799, col. 2, lines 8-12) but does not disclose that the predetermined range includes at least one frequency above 20 kHz.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a predetermined range that includes at least one frequency above 20 kHz because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 
Regarding claim 13, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the predetermined range includes at least one frequency below 20 kHz (e.g. Brown ‘799, col. 2, lines 27-31, wherein all of the guideline ranges are below 20 kHz).
Regarding claim 14, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the signal processing means includes at least one amplifier configured to receive the portion of the data collected by the at least one vibration sensor (e.g. Brown ‘000, 16, col. 3, lines 10-12).
Regarding claim 15, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the non-intrusive means includes a base connectable to the exterior wall of the pipeline (e.g. Brown ‘000, Fig. 1, wherein the housing includes a base).
Regarding claim 16, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the base is connectable to the exterior wall of the pipeline by a connection selected from the group consisting of a weldment and a chemical adhesive (e.g. Brown ‘000, col. 2, lines 61-63).
Regarding claim 17, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the at least one vibration sensor includes an accelerometer (e.g. Brown ‘000, 14, col. 2, lines 59-63).
Regarding claim 18, the combination of Brown ‘000, Brown ‘799 and Hill further discloses that the impulse includes a series of impulses over a predetermined span of time (e.g. Brown ‘000, col. 3, lines 60-63 and Brown ‘799, col. 2, lines 54-58 and Hill, paragraphs 0014 and 0077).
Regarding claim 19, the combination of Brown ‘000, Brown ‘799 and Hill further discloses the passive pig signal transmitting data indicating passage of a pig, a count of total pigs detected, or both the passage and the count (e.g. Brown ‘000, claim 1, col. 3, lines 52-56 and Brown ‘799, col. 2, lines 48-51).
Regarding claim 20, Brown ‘000 discloses a method for determining a signature frequency of a selected section of pipeline (e.g. pipeline 10, claim 3, col. 3, lines 41-49), the method comprising: sensing, by way of a passive pipeline pig signal located on an exterior wall of the selected section of the pipeline (e.g. 14-26, claim 3, Fig. 1), a series of impulse vibrations in an axial direction caused by pipeline pig movement through the selected section of the pipeline (e.g. col. 3, lines 63-66 wherein the driving motion of the pig is in an axial direction); the series of impulse vibrations being in a different frequency range than a fluid flow through the selected section of pipeline and at least one other vibration source interacting with the selected section of the pipeline (e.g. claim 3, col. 3, lines 41-52); and analyzing the series of impulse vibrations to determine a signature frequency range of the selected section of the pipeline (e.g. the signature frequency being the “characteristic frequency”, col. 3, lines 41-52); wherein the passive pipeline pig signal comprises: a housing (e.g. housing shown for 14, Fig. 1, col. 3, lines 5-8); non-intrusive means for connecting the housing to the exterior wall of the pipeline (e.g. pipeline 10, Fig. 1, col. 2, lines 59-63), wherein no portion of the passive pipeline pig signal intrudes into an interior of the pipeline (e.g. col. 4, lines 45-48); at least one vibration sensor housed by the housing (e.g. 14, claim 1, col. 3, lines 5-8); and signal processing means (e.g. 18 including 20-26, Fig. 1) configured to receive at least a portion of the data collected by the at least one vibration sensor (e.g. col. 3, lines 10-12). Brown ‘000 further discloses that the signal processing means includes a filter (e.g. col. 4, lines 41-44) and that the frequencies monitored are in a narrow band (e.g. col. 3, lines 60-63) but does not explicitly disclose that the filter is a band pass filter. Brown ‘799 teaches a method for analyzing a pipeline (e.g. claim 1, pipeline 2), the method comprising: sensing, by way of a passive pipeline pig signal located on an .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/BENJAMIN F FIORELLO/                                                                                                                Primary Examiner, Art Unit 3678                                                                                        

/S.N.L./Examiner, Art Unit 3678